Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 August 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            M.
                            De Whippany le 27. aoust 1781.
                        
                        Je reçois dans ce moment la lettre de V.E. Je ferai un sejour ici Selon Vos ordres avec la 1ère division qui sera jointe par le 2de demain dans l’après midi.
                            J’attendrai Vos ordres pour faire marcher le tout après demain. Quant à moi, je joindrai V.E. dans l’endroit que vous
                            jujerer à propos de fixer, pour preceder nos troupes à Philadelphie, et faire les preparatifs necessaires. Je Suis
                            &c.
                        
                            signé le Cte de Rochambeau
                        
                    